                  Case 1:19-cv-07732-PAE-SDA Document 14 Filed 01/02/20 Page 1 of 1




                                                                                                       1/2/2020




ENDORSEMENT: Request GRANTED. The proposed Case Management Plan (ECF No. 11) is adopted with the following
modifications: (1) Fact discovery (including depositions) shall be completed by 3/26/20; (2) Depositions are limited to
no more than 4 per party; (3) Interrogatories, requests for admission and initial requests for production shall be
served on or before 1/13/20; (4) Responses to initial requests for production shall be due on 2/12/20; and (5) the
deadlines set forth in the Case Management Plan may be extended only for good cause shown. SO ORDERED.
Dated: 1/2/2020
